ORDER
The Court having considered the report of the State Board of Law Examiners relating to the above entitled matter and,
The Court, by an Order dated July 24, 1986, having ordered the petitioner, Billy W. to show cause at a hearing to be held during the October session of this Court why the favorable recommendation of the State Board of Law Examiners should be accepted and,
The Court, at a hearing held on October 1, 1986, having heard and considered the petitioner’s argument in support of the favorable recommendation of the State Board of Law Examiners, it is this 9th day of October, 1986,
ORDERED, by the Court of Appeals of Maryland, that the favorable recommendation of the State Board of Law Examiners that petitioner be admitted to the Bar of Maryland be, and it is hereby, accepted, and it is further
ORDERED that BILLY W. be admitted to the practice of law in this State contingent upon the successful completion of the bar examination.
RODOWSKY, J., would not have admitted.